          Case 1:19-cv-01435-KM Document 25 Filed 05/18/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 GLEN DANIEL CAPLE,

                       Plaintiff,                    CIVIL ACTION NO. 1:19-CV-01435

        v.                                                  (MEHALCHICK, M.J.)

 PA GENERAL ASSEMBLY, et al.,

                       Defendants.


                                      MEMORANDUM

       This is a pro se civil action, initiated upon the filing of the complaint in this matter on

August 19, 2019. (Doc. 1). Plaintiff Glen Daniel Caple asserts claims against the Pennsylvania

General Assembly, PNC Bank, and KeyBank (“Defendants”) for fraud in violation of 18

U.S.C. § 1341 (“Frauds and swindles”). (Doc. 1).

       In an April 13, 2020 Memorandum and Order, the Court granted Defendants’ motions

to dismiss Caple’s complaint (Doc. 6; Doc. 9; Doc. 11) without prejudice and directed Caple

to file an amended complaint within 30 days of the date of the Court’s Order. (Doc. 23; Doc.

24). The time for filing an amended complaint has now passed.

       Caple has failed to file an amended complaint in accordance with the April 13, 2020

Order. (Doc. 24). Caple’s failure to file an amended complaint in accordance with this Court’s

Order “makes adjudication of the case impossible.” See Azubuko v. Bell Nat’l Org., 243 F. App’x

728, 729 (3d Cir. 2007); see also Pruden v. SCI Camp Hill, 252 F. App’x 436, 438 (3d Cir. 2007)

(upholding the dismissal of a pro se plaintiff’s complaint with prejudice for failure to amend

his complaint). Further, a balance of the six factors enumerated in Poulis v. State Farm Fire &
           Case 1:19-cv-01435-KM Document 25 Filed 05/18/20 Page 2 of 2



Casualty Co., 747 F.2d 863 (3d Cir. 1984), compels dismissal of the action. The six factors

include:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (4) whether the conduct of the party . . .
       was willful or in bad faith; (5) the effectiveness of sanctions other than
       dismissal, which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.

       Poulis, 747 F.2d at 868 (emphasis omitted); see Fed. R. Civ. P. 41(b).

       Specifically, the fifth and six Poulis factors weigh heavily in favor of dismissal. The

effectiveness of alternative sanctions weighs in favor of dismissal, as no viable alternative to

dismissal exists given the absence of an operative pleading in this matter. The meritoriousness

of Caple’s claims weighs in favor of dismissal, as the Court, in granting Defendants’ motions

to dismiss, determined that Caple’s complaint failed to state a claim upon which relief can be

granted. (Doc. 23). Based on the foregoing, this action is DISMISSED WITH PREJUDICE

and the Clerk of the Court is directed to CLOSE THIS CASE.

       An appropriate order will follow.



                                                            BY THE COURT:

Dated: May 18, 2020                                         s/ Karoline Mehalchick
                                                            KAROLINE MEHALCHICK
                                                            United States Magistrate Judge




                                              -2-
